Name: 87/163/EEC: Commission Decision of 20 February 1987 authorizing the Federal Republic of Germany to permit temporarily the marketing of forestry seed not satisfying the requirements of Council Directive 71/161/EEC (only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1987-03-10

 Avis juridique important|31987D016387/163/EEC: Commission Decision of 20 February 1987 authorizing the Federal Republic of Germany to permit temporarily the marketing of forestry seed not satisfying the requirements of Council Directive 71/161/EEC (only the German text is authentic) Official Journal L 065 , 10/03/1987 P. 0027 - 0027*****COMMISSION DECISION of 20 February 1987 authorizing the Federal Republic of Germany to permit temporarily the marketing of forestry seed not satisfying the requirements of Council Directive 71/161/EEC (Only the German text is authentic) (87/163/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 71/161/EEC of 30 March 1971 on external quality standards for forest reproductive material marketed within the Community (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 15 thereof, Having regard to the request submitted by the Federal Republic of Germany, Whereas in Germany the production of seed of Quercus pendunculata and Quercus sessiliflora satisfying the requirements laid down in Directive 71/161/EEC was insufficient in 1986 and is not adequate to supply Germany's needs; Whereas it has not been possible to cover at this stage those needs satisfactorily at this stage by the use of seed from other Member States, or even from non-member countries, satisfying all the requirements laid down in the said Directive; Whereas Germany should therefore be authorized to permit, for a period expiring on 28 February 1987, the marketing of seed of the abovementioned species subject to less stringent requirements; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculure, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Federal Republic of Germany is hereby authorized to permit, until 28 February 1987, the marketing on its territory of a maximum of 20 000 kilograms of seed of Quercus pedunculata Ehrh. and 40 000 kilograms of seed of Quercus sessiliflora Sal. which does not satisfy the requirements relating to specific purity in Annex I to Directive 71/161/EEC, provided that the following requirement is satisfied: the document required under Article 9 of Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (3), as last amended by Regulation (EEC) No 3768/85, shall state: 'Seed not satisfying the standards in respect of specific purity'. Article 2 The Federal Republic of Germany shall notify the Commission before 31 March 1987 of the quantities of seed marketed in their territories pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 20 February 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 87, 17. 4. 1971, p. 14. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No 125, 11. 7. 1966, p. 2326/66.